DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the at least two of the gaps that do not overlap each other in the vertical direction as claimed in claim 19 must be shown or the feature(s) canceled from the claim(s).  Also, claim 20 recites for the length of the second insulator is greater than a length of the gap, but there is no showing of such structure in the drawing figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 19 recites for the gaps that do not “overlap” each other in the vertical direction, but there is no such term used or disclosed in the specification. Also, the specification lack proper antecedent basis for the recited term of “length” of the second insulator and the gap as recited in claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites for at least two of the gaps that  “do not overlap” each other in the vertical direction, and it is noted that such recitation is deemed as a negative limitation that lacks support from the original disclosure. 
Claim 20 lacks the support for the length of a divided  portion of the second insulator being greater than the length of the gap. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites for a negative limitation of the at least two gaps that “do not overlap” each other in the vertical direction, and it is noted that there is basis in the original disclosure for the support of such claim recitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0103024) in view of Sack (US 4,055,003)
Kobayashi shows the heat treatment apparatus claimed including a processing container (4), and a heater provided to surround the processing container wherein the heater includes a first insulator (50) having a ceiling surface and an opening at a lower end, a heat generator (52) provided along a circumferential direction on an inner circumferential side of the first insulator/insulating member, and a second insulator (62) arranged along the circumferential direction of the first insulating member at a position adjacent to the heat generator which is shown by heating elements (52). Also, see Figures 6A and 6B; and para. 0066 to 0070. But, Kobayashi does not show the second insulator having a thickness that varies along a direction toward the processing container. 
	Sack shows it is known to provide a plurality of baffles that extend into a processing chamber wherein the baffle takes various shapes including a rectangular shape as well as a triangular or quadrangular shape (also see Figures 1-3). 
	In view of Sack, it would have been obvious to one of ordinary skill in the art to adapt the second insulator of Kobayashi which is formed of a rectangular shape with a shape having a thickness that varies along a direction toward the processing container as an alternative form/shape that can also effectively control the heat or gas flow by suppressing or disrupting the heat/gas flow and confine or contain the generated heat in the processing container to predictably improve heating therein.  
With respect to claim 2, Kobayashi shows that the heat generator is wound spirally (para. 0018) with the second insulator (62) arranged between adjacent heat generators. Also, see Figures 6A and 6B.
With respect to claims 3 and 11, Kobayashi shows providing the second insulator between the heat generators which are provided along the inner circumferential side of the first insulating member including on the side of the opening of the first insulator, it would have been obvious to one of ordinary skill in the art to provide the second insulator that is also predictably provided on the side of the opening of the first insulator along with the heat generators as a matter of routine operations for the support of the heat generator.
With respect to claim 4, Kobayashi shows the second insulator (62) that protrudes to be closer to the processing container than the heat generator as illustrated in Figure 6A.
With respect to claims 5 and 10, Kobayashi shows the second insulator that is divided into a plurality of portions as illustrated in Figures 6A and 6B.  
With respect to claims 6-9, 14, 16 and 17, Kobayashi shows the second insulator has a rectangular-shaped cross-section, and Kobayashi further teaches that the shape of the second insulator can take various shapes including circular or semi-circular which would include an arc shape or a rounded corner wherein it would have been obvious to provide the second insulator having various shapes or cross-sections including the claimed shapes including a triangular or quadrangular shape or any other shapes as Kobayashi teaches that such shapes are not particularly limited. Also, see para. 0068.  Also, note that Sack shows the rectangular/flat baffle shape can be alternatively provided with various shapes including a triangular or quadrangular shape or circular shape as illustrated in Figures 1-3 and 6. 
	With respect to claim 12, Kobayashi shows the second insulator (62) that protrudes to be closer to the processing container than the heat generator as illustrated in Figure 6A.
	With respect to claim 13, Kobayashi shows the second insulator that is divided into a plurality of portions as illustrated in Figures 6A and 6B.  
	With respect to claim 15, Kobayashi shows the second insulator having a rectangular shaped cross section as illustrated in Figure 6B.  
	With respect to claim 18, Kobayashi shows the heat generator which includes a plurality of heating elements (52) that is divided into a plurality of portions as the heating elements are disposed in a plurality of portions as illustrated in Figures 2 and 6B. 
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0103024) in view of Jdira et al (US 2012/0186573). 
Kobayashi shows the heat treatment apparatus claimed including a processing container (4) that extend in a vertical direction, a heater provided to surround the processing container wherein the heater includes a first insulator (50) having a ceiling surface and an opening at a lower end, a heat generator (52) provided along a circumferential direction on an inner circumferential side of the first insulator/insulating member, and a second insulator (62) arranged along the circumferential direction of the first insulating member at a position adjacent to the heat generator which is shown by heating elements (52) wherein the second generator (62) is divided into a plurality of portions in the circumferential direction to form gaps there between. Also, see Figures 6A and 6B; and para. 0066 to 0070. But, Kobayashi does not show the at least two gaps adjacent to each other in the vertical direction do not overlap each other in the vertical direction. 
Jdira shows it is known to provide a plurality of baffles (52) that are divided in the circumferential direction to form gaps therebetween wherein the two adjacent gaps in the vertical direction do not overlap each as illustrated in Figure 2A. 
In view of Jdira, it would have been obvious to one of ordinary skill in the art to adapt Kobayashi with the second insulator that is divided into a plurality of portions to form gaps between wherein two adjacent gaps in the vertical direction do not overlap each other so that the gas or heat flow can be more effectively suppressed or deflected to confine the generated heat in the processing container to predictably improve heating therein.  
	With respect to claim 20, Jdira illustrates for the divided portion of the baffle having a length that is greater than a length of the gap in the circumferential direction as illustrated in Figure 2A, and it would have been obvious to provide the second insulator of Kobayashi that is modified by the baffle arrangement as taught in Jdira so as to predictably suppress or deflect heat/gas flow and thus improve heating in the processing container. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the newly applied art Sack and Jdira as stated in the ground of rejection. 
Regarding claims 19 and 20, the applicant states that the support for the claims 19 and 20 are found in Figure 3 and the specification, but it is unclear how the drawing Figure 3 is illustrated to show or support the claims gaps that “do not overlap” in the vertical direction or how the claimed length of the second insulator is greater than the length of the gaps. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761